             Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CHRISTOPHER WALSH, JEP SOFTWARE
GROUP, LLC, and JOSEPH PENDERGAST,
                                                                       19 Civ.
                                      Plaintiffs,
                                                                       COMPLAINT
                 -against-
                                                                       JURY TRIAL
WEST HIGHLAND SUPPORT SERVICES, LLC,                                   DEMANDED
STEVEN ROE, and JEFFERIES GROUP, LLC,

                                      Defendants.
------------------------------------------------------------------x


        Plaintiffs Christopher Walsh (“Walsh”), JEP Software Group, LLC (“JEP”), and

Joseph Pendergast (“Pendergast”), by their attorneys Gallet Dreyer & Berkey, LLP, as and

for their Complaint, allege with personal knowledge as to their own actions, and upon

information and belief as to those of others, as follows:

                                                Nature of the Case

        1.       In 2016, defendant Steven Roe (“Roe”), through his company West

Highland Support Services, LLC (“West Highland”), engaged Walsh, through his company

Walsh Consulting Solutions, LLC (“Walsh Consulting”), and Pendergast, through his

company JEP, to create sophisticated software, including but not limited to certain software

(“Software”) for use by West Highland’s customer defendant Jefferies Group LLC

(“Jefferies”). Walsh, Walsh Consulting, Pendergast, and JEP fully performed all services

for which they were engaged, including through Walsh and Pendergast’s creation of the

Software.

        2.       West Highland refused to pay either Walsh Consulting or JEP all monies

respectively due to them. Additionally, West Highland and Roe unlawfully
             Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 2 of 12




misappropriated the Software, and other software created by Walsh, in violation of

intellectual property rights that Walsh and Pendergast hold. Moreover, Jefferies continues

to this day unlawfully to use the Software, despite being expressly informed that such use

violates plaintiffs’ rights.

        3.       This lawsuit seeks monetary redress and injunctive relief for the significant

harm that plaintiffs have suffered, and continue to suffer, as a result of defendants’

unlawful actions, including but not limited to defendants’ infringement of copyrights that

Walsh and Pendergast own.

                                    Jurisdiction and Venue

        4.       The Court has federal question jurisdiction over this action pursuant to the

Copyright Act, 17 U.S.C. § 101, et seq. 28 U.S.C. §§ 1331, 1338, and 1367, and principles

of supplemental jurisdiction.

        5.       Venue is proper in this District in accordance with 28 U.S.C. §§ 1391(b) and

1400(a).

                                             Parties

Plaintiffs

        6.       Plaintiff Walsh is a citizen and resident of the State of New York. Walsh is

the sole member of Walsh Consulting, which is a limited liability company established

under the laws of the State of New York with its principal place of business in New York.

        7.       Plaintiff JEP is a limited liability company established under the laws of the

State of New York with its principal place of business in New York.



                                                2
            Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 3 of 12




       8.       Plaintiff Pendergast is a citizen and resident of the State of New York.

Pendergast is the sole member of JEP.

Defendants

       9.       Defendant West Highland is a limited liability company established under

the laws of the State of New York with its principal place of business in Connecticut.

       10.      Defendant Roe is a citizen and resident of the State of Connecticut. Roe is

the sole member of West Highland.

       11.      Defendant Jefferies is a limited liability company established under the laws

of the State of Delaware with its principal place of business in New York. Jefferies is a

wholly-owned subsidiary of Jefferies Financial Group, Inc., a corporation established under

the laws of the State of New York with its principal place of business in New York.

                                         Operative Facts

       12.      Plaintiffs are software developers and consultants. In or about June 2016,

Roe, acting through West Highland, separately engaged Walsh, through Walsh Consulting,

and Pendergast, through JEP, as independent contractors on a time and materials basis, to

create the Software for use by West Highland’s customer Jefferies (“Jefferies

Engagement”). The Jefferies Engagement included the development of a reference data

system for Jefferies’ fixed income group and additional related work.

       13.      Walsh and Walsh Consulting performed services in connection with the

Jefferies Engagement from June 2016 through early December 2016.

       14.      Pendergast and JEP performed services in connection with the Jefferies

Engagement from June 2016 through March 2017.

                                               3
          Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 4 of 12




       15.     Walsh, Walsh Consulting, Pendergast, and JEP fully performed all services

in connection with the Jefferies Engagement, including the creation of the Software.

       16.     West Highland nonetheless refused to pay either Walsh Consulting or JEP

all monies respectively due them in connection with the Jefferies Engagement. Such

unpaid amounts total not less than $40,000 with respect to Walsh Consulting and not less

than $37,469 with respect to JEP. West Highland’s wrongful refusal to pay the monies

owed to Walsh Consulting necessitated Walsh Consulting’s filing of a lawsuit against West

Highland, which is currently pending in the Supreme Court of the State of New York,

County of Westchester.

       17.     In addition to West Highland’s wrongful failure to pay Walsh Consulting

and JEP monies owed to them, West Highland and Roe have unlawfully misappropriated

the Software, without plaintiffs’ permission or authorization, in violation of intellectual

property rights that plaintiffs hold in the Software.

       18.     Neither West Highland nor Roe entered into any agreement with any of the

plaintiffs or Walsh Consulting with respect to ownership of the Software.

       19.     The Software was not created as a “work for hire.”

       20.     Neither West Highland nor Roe has denied that plaintiffs hold intellectual

property rights in the Software.

       21.     Walsh and Pendergast hold multiple copyrights to the Software.

       22.       Jefferies has used, and continues to use, the Software, without plaintiffs’

permission or authorization, in violation of plaintiffs’ rights.



                                                4
           Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 5 of 12




       23.       Plaintiffs specifically advised Jefferies that plaintiffs hold intellectual

property rights in the Software, including the copyrights to the Software that Walsh and

Pendergast hold.

       24.       Prior to plaintiffs’ advising Jefferies that plaintiffs hold intellectual property

rights in the Software, West Highland and Roe hid the fact that plaintiffs hold intellectual

property rights in the Software from Jefferies, in derogation of plaintiffs’ rights.

       25.       Plaintiffs have specifically demanded that Jefferies cease and desist from

any and all use of the Software, any modification thereof, or any derivation therefrom.

       26.       Jefferies has failed to do so, and continues to this day to use the Software,

and/or a modification of or derivation from the Software, without plaintiffs’ permission or

authorization.

       27.       West Highland and Roe have similarly misappropriated intellectual property

rights that Walsh Consulting and Walsh hold with respect to other products that Walsh

created.

       28.       For instance, in or about March 2016, Roe, acting through West Highland,

engaged Walsh, through Walsh Consulting, as an independent contractor on a time and

materials basis, with respect to software programs known as Application Latency Indicator

for Vendors and Exchanges (“ALIVE”) and Bloomberg Active Monitoring system

(“BAM”). ALIVE monitors, detects, and alerts users of latency from the exchanges,

including internal network issues. BAM translates Bloomberg monitoring to a more

readable Zabbix monitoring system.



                                                 5
            Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 6 of 12




       29.      Walsh and Walsh Consulting performed services for West Highland in

connection with ALIVE and BAM from March 2016 through June 2016.

       30.      Walsh and Walsh Consulting fully performed all services for West Highland

in connection with ALIVE and BAM.

       31.      West Highland and Roe have unlawfully misappropriated the ALIVE and

BAM software, without the permission or authorization of Walsh or Walsh Consulting, in

violation of intellectual property rights that Walsh and Walsh Consulting hold in the

Software.

       32.      Neither West Highland nor Roe entered into any agreement with either

Walsh or Walsh Consulting with respect to ownership of either ALIVE or BAM.

       33.      Neither ALIVE nor BAM was created as a “work for hire.”

       34.      Neither West Highland nor Roe has denied that Walsh and Walsh

Consulting hold intellectual property rights in the Software.

       35.      Walsh holds copyrights to ALIVE and BAM.

       36.       At least one customer of West Highland and Roe has been utilizing ALIVE

since 2016, and continues to this day to utilize it, without the permission or authorization of

Walsh or Walsh Consulting.

       37.       West Highland and Roe hid the fact that Walsh and Walsh Consulting hold

intellectual property rights in ALIVE and BAM from that customer, and other customers,

in derogation of Walsh and Walsh Consulting’s rights.

       38.      Defendants’ actions taken in violation of plaintiffs’ rights were willful and

knowing.

                                               6
            Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 7 of 12




        39.      Defendants received, and continue to receive, financial benefits directly

attributable to defendants’ violation of plaintiffs’ rights.

        40.      As a result of defendants’ misconduct, plaintiffs have been, and continue to

be, substantially harmed.

        41.      Defendants’ actions are irreparably harming and will continue to harm

plaintiffs unless preliminarily and permanently enjoined. Plaintiffs have no remedy at law

adequate fully to compensate them for the entirety of defendants’ wrongs and plaintiffs’

injuries. The balance of the equities weighs in favor of the entry of preliminary and

permanent injunctive relief in favor of plaintiffs.

        42.       Any and all conditions precedent to the bringing of this action have

occurred, have been fulfilled, or have been waived.

                                         FIRST CLAIM
              Copyright Infringement – 17 U.S.C. §§ 106, 501--505 – Re Software

        43.      Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 - 42

above as if fully set forth herein.

        44.      Walsh and Pendergast own valid, enforceable copyrights on the Software.

        45.      Defendants have infringed Walsh and Pendergast’s copyrights on the

Software.

        46.      Defendants’ actions with respect to the Software as described throughout

this Complaint have been willful, intentional, deliberate, and purposeful, and in disregard

of and indifferent to Walsh and Pendergast’s rights.




                                                7
          Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 8 of 12




        47.     As a direct and proximate result of defendants’ actions with respect to the

Software, Walsh and Pendergast are suffering, and will continue to suffer, immediate and

irreparable injury.

        48.     As a direct and proximate result of defendants’ actions with respect to the

Software, Walsh and Pendergast have been, and are continuing to be, damaged, in an

amount to be determined at trial.

        49.     Defendants are jointly and severally liable for the damages sustained by

Walsh and Pendergast as a result of defendants’ unlawful conduct with respect to the

Software, including defendants’ respective profits that are attributable to the infringement

of Walsh and Pendergast’s copyrights on the Software.

        50.     Defendants are additionally jointly and severally liable for plaintiffs’ full

costs and attorneys’ fees.

        51.     All materials in defendants’ possession, custody, or control that infringe

upon Walsh and Pendergast’s copyrights on the Software should be impounded and, upon

conclusion of this action, destroyed.

                                   SECOND CLAIM
       Copyright Infringement – 17 U.S.C. §§ 106, 501--505 – Re ALIVE and BAM

        52.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 - 51

above as if fully set forth herein.

        53.     Walsh owns valid, enforceable copyrights on ALIVE and BAM.

        54.     West Highland and Roe have infringed Walsh’s copyrights on ALIVE and

BAM.


                                               8
          Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 9 of 12




        55.     West Highland and Roe’s actions with respect to ALIVE and BAM as

described throughout this Complaint have been willful, intentional, deliberate, and

purposeful, and in disregard of and indifferent to Walsh’s rights.

        56.     As a direct and proximate result of West Highland and Roe’s actions with

respect to ALIVE and BAM, Walsh is suffering, and will continue to suffer, immediate and

irreparable injury.

        57.     As a direct and proximate result of West Highland and Roe’s actions with

respect to ALIVE and BAM, Walsh has been, and is continuing to be, damaged, in an

amount to be determined at trial.

        58.     West Highland and Roe are jointly and severally liable for the damages

sustained by Walsh as a result of West Highland and Roe’s unlawful conduct with respect

to ALIVE and BAM, including West Highland and Roe’s respective profits that are

attributable to the infringement of Walsh’s copyrights on ALIVE and BAM.

        59.     West Highland and Roe are additionally jointly and severally liable for

plaintiffs’ full costs and attorneys’ fees.

        60.     All materials in defendants’ possession, custody, or control that infringe

upon Walsh’s copyrights on ALIVE and BAM should be impounded and, upon conclusion

of this action, destroyed.




                                               9
         Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 10 of 12




                                       THIRD CLAIM
                                      Breach of Contract

        61.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 - 60

above as if fully set forth herein.

        62.     JEP fully and faithfully performed any and all obligations with respect to the

Jefferies Engagement.

        63.     West Highland’s conduct as described above, including but not limited to

West Highland’s failure and refusal to pay monies due to JEP in connection with the

Jefferies Engagement, constitutes material and substantial breaches of West Highland’s

contractual obligations to JEP with respect to the Jefferies Engagement. West Highland’s

actions additionally violated the duty of good faith and fair dealing that attaches to all

agreements.

        64.     As a direct and proximate result of West Highland’s actions in breach of its

contractually-related duties, JEP has been damaged in an amount to be determined at trial,

but in any event not less than $37,469, for which West Highland is liable.

        WHEREFORE, plaintiffs respectively request that the Court enter judgment:

        1.      On the First Claim, (a) awarding against defendants, jointly and severally,

(i) the damages that Walsh and Pendergast have suffered as a result of defendants’ actions

with respect to the Software, in an amount to be determined at trial, such amount to

include, but not be limited to, defendants’ respective profits that are attributable to the

infringement of Walsh and Pendergast’s copyrights on the Software or (ii) at Walsh and

Pendergast’s election, statutory damages in the amount of $150,000 per infringement; (b)


                                               10
         Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 11 of 12




awarding against defendants, jointly and severally, plaintiffs’ full costs and attorneys fees;

(c) preliminarily and permanently enjoining defendants from any and all use of the

Software, any modification thereof, or any derivation therefrom without plaintiffs’

permission or authorization; and (d) directing that all materials in defendants’ possession,

custody, or control that infringe upon Walsh and Pendergast’s copyrights on the Software

be impounded and destroyed.

       2.      On the Second Claim, (a) awarding against West Highland and Roe, jointly

and severally, (i) the damages that Walsh has suffered as a result of defendants’ actions

with respect to ALIVE and BAM, in an amount to be determined at trial, such amount to

include, but not be limited to, West Highland and Roe’s respective profits that are

attributable to the infringement of Walsh’s copyrights on ALIVE and BAM or (ii) at

Walsh’s election, statutory damages in the amount of $150,000 per infringement; (b)

awarding against West Highland and Roe, jointly and severally, plaintiffs’ full costs and

attorneys fees; (c) preliminarily and permanently enjoining defendants from any and all use

of ALIVE and BAM, any modification thereof, or any derivation therefrom without

plaintiffs’ permission or authorization; and (d) directing that all materials in defendants’

possession, custody, or control that infringe upon Walsh’s copyrights on ALIVE and BAM

be impounded and destroyed.

       3.      On the Third Claim, awarding against West Highland the damages that JEP

has suffered as a result of West Highland’s breach of its contractually-related duties with

respect to the Jefferies Engagement, the amount of such damages to be determined at trial,

but in any event not less than $37,469.

                                              11
          Case 1:19-cv-00504-VEC Document 8 Filed 01/18/19 Page 12 of 12




        4.        Awarding to plaintiffs interest and their costs and expenses incurred in this

action, including attorneys’ fees.

        5.        Awarding to plaintiffs such other and further relief as the Court deems just

and proper.

Dated: New York, New York
       January 17, 2019

                                                        GALLET DREYER & BERKEY, LLP


                                                        By:       s/ David S. Douglas
                                                                David S. Douglas

                                                        845 Third Avenue, 5th Floor
                                                        New York, New York 10022
                                                        (212) 935-3131
                                                        dsd@gdblaw.com

                                                        Attorneys for Plaintiffs

01009900.DOCX.4




                                                12
